Title: From George Washington to John Blair, 31 January 1758
From: Washington, George
To: Blair, John


To Mr President Blair[Fredericksburg, 31 January 1758]   
Honble Sir, 
I wrote to your Honor yesterday—Since which your favor of the 25th is come to hand. I am greatly distressed to know what conduct to observe with regard to the Indians that are coming to our assistance. I wou’d, notwithstanding the ill state of health I am in, go directly to Winchester, cou’d I flatter myself that the Service wou’d reap any real advantage from it; but as I am not entrusted with the management of Indian Affairs, farther than directing their war-routs’ (and even here, they are governed by caprice & whim rather than by real design) I am of opinion, I should only share in Mr Gists embarrassments, without rendering him the desired assistance Because, if he informs me rightly, he is in no wise prepared for the reception of such a party, either with arms or proper Goods, and how he can be timely supplied with either, I know not: But this I am certain of; that, were I on the spot, all their disappointments would be attributed to me: as they look upon the commanding officer to be culpable in all those cases.
Never was any thing more unlucky, perhaps, than these Indians coming at this time having very little to apprehend, and the season being too rigorous to admit of incursions into the Enemys country. If they were sent out to war it is more than probable that they wou’d return to their nation as soon as they came in; by which means we should need their assistance in the Spring, when they wou’d be of infinite service in offensive or defensive measures; and to feed and clothe them thro’ the winter, if they cou’d be prevail’d with to stay, wou’d be attended with great expence.

Upon the whole, it appears to be a very ill-judged step, the sending them in at this time and an affair of so much importance, that I do not care to meddle in it, without particular Instructions from your Honor.
I have dispatched a special messenger to Mr Gist, apprizing him of this matter: and shall wait at this place for your Orders, as to my own conduct. I am &c.

G:W.
Fredericksburgh: the 31st Jany 1758.

